     Case 2:20-cv-00515-JAM-AC Document 20 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TERRY LEE MONTGOMERY,                             No. 2:20-cv-0515 JAM AC P
12                       Petitioner,
13           v.                                         ORDER
14    JARED LOZANO, et al.,
15                       Respondents.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 27, 2020, the magistrate judge filed findings and recommendations herein which

21   recommended that the petition be dismissed for failure to state a cognizable claim for relief. ECF

22   No. 7. The findings and recommendations were served on petitioner and contained notice that

23   any objections to the findings and recommendations were to be filed within twenty-one days. Id.

24   at 5. On December 17, 2020, the magistrate judge filed additional findings and recommendations

25   that recommended denying petitioner’s motion for a stay. ECF No. 19. The findings and

26   recommendations were served on petitioner and which contained notice to petitioner that any

27   objections were to be filed within fourteen days. Id. Petitioner has not filed objections to either

28   of the findings and recommendations.
                                                        1
     Case 2:20-cv-00515-JAM-AC Document 20 Filed 01/28/21 Page 2 of 2


 1             The court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 3   ORDERED that:
 4             1. The findings and recommendations filed July 27, 2020, ECF No. 7, and December 17,
 5   2020, ECF No. 19, are adopted in full; and
 6          2. Petitioner’s motion for a stay, ECF No. 17, is denied.
 7          3. Petitioner’s application for a writ of habeas corpus is dismissed for failure to state a
 8   cognizable claim for relief.
 9          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
10   § 2253.
11

12   DATED: January 27, 2021                         /s/ John A. Mendez
13                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
